Citation Nr: 0013481	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


REMAND

In a written statement dated in December 1999, the veteran's 
representative, acting on the veteran's behalf, requested a 
hearing before a Member of the Board at the RO.  A hearing on 
appeal will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  38 C.F.R. § 20.700.  Therefore, 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board.  The 
appellant need take no action until otherwise notified.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


